United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  April 12, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 05-50311
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

ANGEL PAREDEZ,

                                      Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. 2:04-CR-514-2
                        --------------------

Before JONES, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Angel Paredez has filed a

motion to withdraw and brief pursuant to Anders v. California,

386 U.S. 738, 744 (1967).    Paredez has not filed a response.         Our

independent review of the brief and the record discloses no

nonfrivolous issue in this direct appeal.       Accordingly, the

motion for leave to withdraw is GRANTED, counsel is excused from

further responsibilities herein, and the APPEAL IS DISMISSED.

See 5TH CIR. R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.